 1   Richard A. Hoyer, Esq.
     Ryan L. Hicks, Esq.
 2   Nicole B. Gage, Esq.
     HOYER & HICKS
 3   4 Embarcadero Center, Suite 1400
     San Francisco, CA 94114
 4   Telephone: (415) 766-3539
     Facsimile (415) 276-1738
 5   E-mail: rhoyer@hoyerlaw.com
     E-mail:    rhicks@royerlaw.com
 6   E-mail:    mgage@hoyerlaw.com

 7   Attorneys for Plaintiff
     TRACY HANKINS
 8

 9   Mark S. Askanas (State Bar No. 122745)
     Dylan B. Carp (State Bar No. 196846)
10   Amy P. Frenzen (State Bar No. 245368)
     JACKSON LEWIS P.C.
11   50 California Street, 9th Floor
     San Francisco, California 94111-4615
12   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
13   E-mail: Mark.Askanas@jacksonlewis.com
     E-mail: Dylan.Carp@jacksonlewis.com
14   E-mail: Amy.Frenzen@jacksonlewis.com

15   Attorneys for Defendant
     CALIX, INC.
16

17                                   UNITED STATES DISTRICT COURT

18                NORTHERN DISTRICT OF CALIFORNIA- SAN JOSE DIVISION

19

20   TRACY HANKINS,                                 Case No. 5:19-cv-07547-SVK

21                                    Plaintiff,    STIPULATION TO EXTEND
                                                    DEADLINE FOR ADR; [PROPOSED]
22                             vs.                  ORDER

23    CALIX INC. and DOES 1-25,
                                                    Complaint Filed:   11/15/2019
24                                    Defendants,   Trial Date:        None

25

26

27

28


     STIPULATION TO EXTEND DEADLINE FOR ADR                            Case No. 5:19-cv-07547-SVK
 1   TO THE HONORABLE COURT AND ALL PARTIES ON RECORD:

 2            Whereas, the Court set a deadline to complete private mediation of April 17, 2020;

 3            Whereas, the parties scheduled a mediation with Cynthia Remmers for April 17, 2020;

 4            Whereas, the parties desire an in-person mediation but due to the covrD-19 pandemic an

 5   in-person mediation cannot take place at this time, and the parties have rescheduled the in-person

 6   mediation for July 17, 2020;

 7            Now, therefore, the parties make this stipulated request to extend the deadline to complete

 8   private mediation until July 24, 2020.

 9   Dated: April 14, 2020                                    HOYER & HICKS.

10

11                                                  By:       Isl Richard A. Hover
                                                              Richard A. Hoyer, Esq.
12                                                            Ryan Hicks, Esq.
                                                              Nicole B. Gage
13                                                            Attorneys for Plaintiff
                                                              TRACY HANKINS
14
15   Dated: April 14, 2020                                    JACKSON LEWIS P.C.

16

17                                                  By:       Isl Mark S. Askanas
                                                              Mark S. Askanas
18                                                            Dylan B. Carp
                                                              Amy P. Frenzen
19                                                            Attorneys for Defendant
                                                              CALIX, INC.
20

21            PURSUANT TO STIPULATION, IT IS SO ORDERED.

22

23

24   DATED: -April 14, 2020
              ----------
                                                              United States Magistrate Judge
25                                                            Susan Van Keulen

26

27
28   4853-2862-8410, V. 1



                                                          2
     STIPULATION TO EXTEND DEADLINE FOR ADR                                     Case No. 5:19-cv-07547-SVK
